Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to the applicants' communication filed on December 21, 2021. In virtue of this communication, claims 1-20 are currently presented in the instant application.
Drawings
The drawings submitted on December 21, 2021 have been reviewed and accepted by the examiner.
Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-20 of U.S. Patent No. 11246004. 

Although the claims at issue are not identical, they are not patentably distinct from each other because the broadened claims of the present application are anticipated by the more narrow claims elements of the U.S. Patent/co-pending application.  Claim(s) 1, 8, and 15 is/are anticipated by claims 1, 8, and 15 of the U.S. Patent/co-pending application.  Claim(s) 2, 9, and 16 is/are anticipated by claims 2, 9, and 16 of the U.S. Patent/co-pending application.  Claim(s) 3, 10, and 17 is/are anticipated by claims 3, 10, and 17 of the U.S. Patent/co-pending application.  Claim(s)  4 and 11 is/are anticipated by claims 4 and 11 of the U.S. Patent/co-pending application.  Claim(s) 5, 12, and 18 is/are anticipated by claims 5, 12, and 18 of the U.S. Patent/co-pending application.  Claim(s) 6, 13, and 19 is/are anticipated by claims 6, 13, and 19 of the U.S. Patent/co-pending application.  Claim(s) 7, 13, and 20 is/are anticipated by claim 7, 13, and 20 of the U.S. Patent/co-pending application.  
Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pub No.: US 2016/0088482 A1 (herein “Zeiler”).

Claims 1, 8, and 15
Consider claim 1, Zeiler teaches a system for power tool geofence tracking (see Zeiler Fig. 1) comprising: 
a mobile communications device (see Zeiler Fig. 1, Fig. 3, note smart phone 120) including a transceiver (see Zeiler Fig. 3, note communication units 256-260 and antenna 262-266) configured to enable communications between the mobile communications device, a remote server, and one or more power tool devices; 
an electronic display (see Zeiler Fig. 3, note display 254); and 
an electronic processor (see Zeiler Fig. 3, note processor 250) communicatively coupled to the transceiver and the electronic display and configured to determine a location of the one or more power tool devices (see Zeiler Fig. 5A, Fig. 6A, [0077]-[0079] note obtain tool position data); 
generate a dashboard to simultaneously display: 
an identity and location associated with a tool inventory (see Zeiler Fig. 5A, [0075] note tool ID and location);
a link to a geofence boundary setup screen, wherein the geofence boundary setup screen is configured to define a geofence boundary for the tool inventory (see Zeiler Fig. 5A, Fig. 5B, Fig. 6B, [0076], [0081] note set geo-fence), and 
a link to conduct a wireless inventory audit for the tool inventory (see Zeiler Fig. 5A, [0075]-[0076] note locate 322 the tools or obtain tool data 320 for the tools selected), and 
display, on the electronic display, the dashboard (see Zeiler Fig. 5A, [0075] note display 254 showing the GUI 306).
Claim(s) 8 and 15 is/are rejected for at least the same reason(s) set forth in claim 1.

Claims 2, 9, and 16
Consider claim 2, Zeiler teaches wherein during geofence boundary setup, the electronic processor is further configured to: 
receive, via the electronic display, selection of an initial location (see Zeiler Fig. 5B, Fig. 5C, Fig. 6B, note [0081] set geo-fence boundary); 
generate a default geofence boundary based on the initial location (see Zeiler Fig. 5B, Fig. 5C, Fig. 6B, note [0081] set geo-fence boundary); and 
display the default geofence boundary on the electronic display (see Zeiler Fig. 5B, Fig. 5C, Fig. 6B, note [0081] display geo-fence boundary 397).
Claim(s) 9 and 16 is/are rejected for at least the same reason(s) set forth in claim 2.

Claims 3, 10, and 17
Consider claim 3, Zeiler teaches wherein the electronic processor is further configured to: 
receive, via the electronic display, a user boundary input modification to modify the default geofence boundary (see Zeiler Fig. 5B, Fig. 5C, Fig. 6B, [0081] note set geo-fence boundary); 
generate a modified geofence boundary based on the user boundary input modification (see Zeiler Fig. 5B, Fig. 5C, Fig. 6B, note [0081] note set geo-fence boundary); and 
display the modified geofence boundary on the electronic display (see Zeiler Fig. 5B, Fig. 5C, Fig. 6B, note [0081] display geo-fence boundary 397).
Claim(s) 10 and 17 is/are rejected for at least the same reason(s) set forth in claim 3.

Claims 4 and 11
Consider claim 4, Zeiler teaches wherein the electronic processor is further configured to transmit, via the transceiver, the modified geofence boundary to the remote server, wherein the remote server is configured to associate the modified geofence boundary with the initial location and a location-based inventory (see Zeiler Fig. 1, [0068], [0073] note transmit to the tool monitoring server 140).
Claim(s) 11 is/are rejected for at least the same reason(s) set forth in claim 4.

Claims 5, 12, and 18
Consider claim 5, Zeiler teaches wherein the electronic processor is further configured to transmit, via the transceiver, the location of the one or more power tool devices to the remote server (see Zeiler Fig. 1, [0068], [0073], [0077] note transmit tool data to the tool monitoring server 140).
Claim(s) 12 and 18 is/are rejected for at least the same reason(s) set forth in claim 5.

Claims 6, 13, and 19
Consider claim 6, Zeiler teaches wherein the remote server is configured to: 
populate the modified geofence boundary with a first plurality of reference points (see Zeiler Fig. 5B, Fig. 5C, Fig. 6B, note [0081] set geo-fence boundary by dragging the pointer around the map to draw the boundaries); 
populate an area around the one or more power tool devices with a second plurality of reference points (see Zeiler Fig. 5B, [0079] note tools 105a and 105b populated on the GUI 306); 
run the first plurality of reference points and the second plurality of reference points through a clustering function (see Zeiler Fig. 5B, Fig. 5C, Fig. 5D, [0079], [0090]-[0091] note determining which tools are on site or off site); 
determine whether one or more of the second plurality of reference points is in a same cluster as one or more of the first plurality of reference points (see Zeiler Fig. 5B, Fig. 5C, Fig. 5D, [0079], [0090]-[0091] note determining which tools are on site or off site); 
determine that the one or more power tool devices is within the modified geofence boundary when one or more of the second plurality of reference points is in the same cluster as one or more of the first plurality of reference points (see Zeiler Fig. 5B, Fig. 5C, Fig. 5D, [0079], [0090]-[0091] note determining which tools are on site or off site).
Claim(s) 13 and 19 is/are rejected for at least the same reason(s) set forth in claim 6.

Claims 7, 13, and 20
Consider claim 7, Zeiler teaches wherein the remote server is configured to transmit an indication to the mobile communications device that the one or more power tool devices is within the modified geofence boundary (see Zeiler Fig. 5B, Fig. 5C, Fig. 5D, [0079], [0090]-[0091] note tools indicated as on-site).
Claim(s) 13 and 20 is/are rejected for at least the same reason(s) set forth in claim 7.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS C HAMMONDS whose telephone number is (571)270-3193. The examiner can normally be reached M-F 10:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SRILAKSHMI KUMAR can be reached on (571) 272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARCUS HAMMONDS/Primary Examiner, Art Unit 2647